DETAILED ACTION

Response to Amendment
Receipt and entry of Applicant’s Amendment filed on 05/25/2021 is acknowledged.  Claims 1-10 have been cancelled.  New claims 11-30 have been added.  Claims 11-30 are pending in the application they are also directed towards a non-elected invention.  

The Amendment is signed by the inventor/applicant. It appears that the inventor/applicant is communicating with the Office directly. Applicant has appointed an attorney or agent to conduct all business before the Patent and Trademark Office.  Double correspondence with an applicant and applicant's attorney or agent will not be undertaken.  Accordingly, applicant is required to conduct all future correspondence with this Office through the attorney or agent of record.  See 37 CFR 1.33.

Specification
The amendment filed 05/25/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows (page and line references are to the marked-up version of the specification dated 05/25/2021): 
Page 4, first paragraph, the amendment to the specification revising “It can convert more than 100% of the input heat energy to output” to “It can convert up to 100% of the input heat energy to output” constitutes new matter because it changes the converts 100% or more of the heat energy to electrical energy so at least 100 percent of energy or 548.97 KJ of electrical energy can be considered from 1 kg of dry NaOH” emphasis added). There are also numerous other similar amendments to this same effect throughout the specification and in the abstract that are likewise objected to for the same reason.
Page 7, last paragraph, the amendment adding new structural features to the turbines “(with horizontal tilted compact blades such as ceiling fan (not shown)) placed vertically” constitutes new matter because these structural features were not described in the specification as originally filed and the turbines are only shown schematically in the drawings, with no details as to the blade configuration or orientation.
Page 9, line 28, the addition to the specification stating that a larger cylinder is required “that decreases the pressure and temperature in the cylinder 32” is new matter because it is not supported by the original disclosure and also there is no support or explanation as to how a cylinder by itself would function to decrease the pressure and temperature inside.
The extensive additions to the specification on pages 11-12 introduce a plethora of new material not described in the specification as filed (for example, nowhere in the original disclosure is it mentioned that the size of the boiler is changed such that the 
The new abstract recites “The adjustment of pressure in the boiler will allow for conversion of low temperature heat to useful energy.” The original disclosure likewise makes no mention of adjusting the pressure in the boiler, and so this is new matter.
Likewise, the extensive additions and changes to the specification on pages 18-23, including all the new equations and calculations, are likewise new matter for introducing a plethora of new material not described in the specification as filed. Again, Applicant has failed to point out support in the original disclosure for these extensive additions.
Page 23, line 11, the addition of “the latent heat of vapor increases at the decreasing rate” finds no support in the original disclosure and further appears to be contradictory (it says that the latent heat of vaporization decreases just before the cited portion, while the cited portion says the latent heat of vapor (sp?) increases? Also, what “decreasing rate”? None previously mentioned.)
The first line of the paragraph bridging pages 23-24 has been amended to refer to solids, liquids, or pressurized gas, but the rest of the paragraph appears to be referring only to liquid and the evaporation thereof, thus the amendment is new matter. Moreover, it is unclear what is meant by “increases for every increased liquid-chamber’s height,” and since no meaning can be discerned, this addition is likewise new matter.
The new tables on pages 24-27 present new data different from that in the originally filed disclosure and thus constitute new matter.
The new calculations on pages 30-31 differ from that in the originally filed disclosure, i.e. it is now a new exemplary embodiment that was not originally present, thus being new matter.
Page 35, line 24, the addition of “(less insulation)” is new matter because there is no mention of insulation at all in the original disclosure and no evidence that this was what was meant by an “easy” method of storage.
Applicant is required to cancel the new matter in the reply to this Office Action.

Election by Original Presentation
Newly submitted claims 11-30 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: The originally claimed invention and the invention of newly submitted claims 11-30 are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, the process as claimed can be practiced by another and materially different apparatus, such as a system comprising a compressor or an enclosed container that is heated for pressurizing a gas rather than a boiler for boiling a liquid into vapor, a vertical pipe with an on/off valve rather than a horizontal pipe and a liquid-vapor phase valve, wherein the top of each liquid chamber contains a turbine with curved blades placed horizontally at a position offset from the center rather than a turbine with tilted blades placed vertically at the center, the shaft of the 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 11-30 are have not been examined on the merits since they are directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
While claims 11-30 are directed towards a non-elected invention, they would be subject to the following 101 and 112a rejections. The Office suggests that applicant revert to claims with limitations consistent with the originally presented invention.

Response to Arguments
Applicant’s arguments with respect to claims 11-30 are moot in view of the fact that these claims are drawn to a non-elected invention. Applicant’s arguments with respect to the 101 and 112a rejections are moot in view of the fact that they are based on amendments to the specification which are objected to as new matter, see above.  The 101 and 112a rejections stand based on the originally filed disclosure.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 11-30 are rejected under 35 U.S.C. 101 because the claimed invention is not supported by a credible asserted utility. The originally filed specification at page 4 states that the invention “can convert more than 100% of the input heat energy to output without the expense of extra material or energy” and page 26 further states that “the heat energy is converted @ 100% or more to mechanical/electrical energy which had never been possible.” Hence, the disclosure of this application appears to indicate that the claimed invention outputs more energy than is input, which is in violation of the law of conservation of energy.  As a further note, energy conversion from heat to mechanical/electrical energy involves unavoidable losses (e.g. friction, drag) and inefficiencies (e.g. generator inefficiencies), so even the case of 100% conversion of input heat energy into output energy goes against conventionally understood science, thus why it has never been possible.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claims 11-30 are also rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph. Specifically, because the claimed invention is not supported by a credible asserted utility for the reasons set forth above, one skilled in the art clearly would not know how to use the claimed invention. That is, one of ordinary skill in the art would not know how to use a system that violates the conservation of energy by outputting more energy than is input and/or goes against conventionally understood science by ignoring unavoidable losses and inefficiencies.
Claims 11-30 are further rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. New claim 11 recites “tilted blades” of turbine(s) and a “large cylindrical part/larger cylindrical space” at the top of liquid chamber(s), neither of which structural features were present in the original disclosure. Claim 11 also recites the turbine being “placed vertically at the center of the large cylindrical part” which structural arrangement was not disclosed in the original disclosure. Claim 11 further recites “a gas chamber containing a turbine at the top placed vertically” which finds no support in the original disclosure, which described only the liquid chambers containing turbines at the top. Claims 12-30 are also rejected at least by virtue of dependency--there are too many new matter issues to be listed in view of the extensive new matter additions into the specification noted above, these are just some of the 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOTING HU whose telephone number is (571)272-9222.  The examiner can normally be reached on M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/XIAOTING HU/Examiner, Art Unit 3746                                                                                                                                                                                                        07/07/2021


/MARK A LAURENZI/Supervisory Patent Examiner, Art Unit 3746                                                                                                                                                                                                        Friday, July 9, 2021